Citation Nr: 1600420	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  12-18 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a compensable rating for headaches, a residual of TBI.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from April 1964 to July 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, a videoconference hearing was held before the undersigned during which time the Veteran and his wife provided testimony in support of his claim; a transcript of this hearing is of record.

The Board then remanded the matter in December 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in October 2015, the Veteran's attorney asserts that the VA examination conducted pursuant to the Board's remand is inadequate; therefore, the case should be remanded again.  He indicated that the Veteran should have been provided a mental health examination since he had demonstrated a poor behavior pattern leading up to his discharge from service and the post-service evidence, including treatment records and his testimony, document the psychiatric symptoms.  He also pointed out the provisions of 38 C.F.R. § 3.310 and how depression may be associated with a TBI.  See Third Party Correspondence received October 12, 2015.

The Board notes that a February 2015 behavioral health record contains an assessment of major depressive disorder and an October 2013 record contains an active problems list that shows the Veteran had a mood disorder.  See CAPRI records received February 6, 2015.  38 C.F.R. § 4.124a, Diagnostic Code 8045 provides for a separate rating for a diagnosed mental disorder that is a residual of a TBI.  In light of the findings and diagnoses, an examination and opinion are needed to determine if the Veteran's current mental health problems are a component of his TBI.

The Veteran's headaches have been established as a residual of his TBI and prior to the January 2012 rating decision, the disability was rated based solely on his headaches.  See Rating Decision- Narrative received July 16, 2010.  The January 2012 rating decision continued the 0 percent rating for the headaches, but added a separate 40 percent rating for other residuals of TBI, concussion.  The Veteran's notice of disagreement (NOD) stated he disagreed with the evaluation of residuals of traumatic brain injury, concussion.  See Correspondence, Third Party Correspondence, and Statement in Support of Claim received March 2, 2013.  The subsequent statement of the case only addressed the residuals associated with the 40 percent rating.  Although no longer characterized as such on the January 2012 rating decision, the Veteran's headaches are still residuals of TBI, concussion.  Therefore, construed liberally, the NOD includes the rating for the Veteran's headaches, particularly since the standard TBI examination includes an evaluation of headaches.  A statement of the case (SOC) has not been issued for this issue.

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the AOJ that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim will only be before the Board if the Veteran files a timely substantive appeal.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records since April 2015.

2.  Then arrange for a VA mental health examination to determine the nature and likely etiology of the Veteran's psychiatric conditions.  The Veteran's electronic claims file and records stored electronically in Virtual VA must be made available to and reviewed by the clinician in conjunction with the examination.  All findings and diagnoses must be fully reported to include any diagnosis of record since October 2010.

A) Comment on whether the Veteran's service-connected TBI is at least as likely as not related to any known psychiatric diagnoses and assess the severity of each diagnosis rendered.  The examiner must address the level of social and occupational impairment attributable to the any psychiatric diagnosis rendered which is attributable to his service-connected TBI versus any symptomatology from any unrelated diagnosis.  If a distinction cannot be made, the examiner must indicate that.

B) Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and allow them an appropriate time to respond.

4.  Issue an SOC to the Veteran addressing the matter of entitlement to a compensable rating for headaches associated with the TBI.  The Veteran and his attorney must be advised of the time limit for filing a substantive appeal.  Then, only if the appeal is timely perfected, this issue should to be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

